       CASE 0:19-cv-02863-WMW-KMM Doc. 121 Filed 07/14/21 Page 1 of 4




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA



 IN RE RESIDEO TECHNOLOGIES, INC.                  CASE NO. 19-CV-02863
 SECURITIES LITIGATION                             (WMW/KMM)




                        [PROPOSED] AGREED ORDER
              REGARDING IDENTITY OF CONFIDENTIAL WITNESSES

       Lead Plaintiffs The Gabelli Asset Fund, The Gabelli Dividend & Income Trust, The

The Gabelli Focused Growth and Income Fund f/k/a The Gabelli Focus Five Fund, The

Gabelli Multimedia Trust Inc., The Gabelli Value 25 Fund Inc., GAMCO International

SICAV, and GAMCO Asset Management Inc., (the “Gabelli Plaintiffs”); Naya 1740 Fund

Ltd., Naya Coldwater Fund Ltd., Naya Master Fund LP and Nayawood LP (the “Naya

Group”); Additional Plaintiff Oklahoma Firefighters Pension and Retirement System

(“Oklahoma Fire,”) and together with the Gabelli Plaintiffs and Naya Group, (“Plaintiffs”);

and Defendants Resideo Technologies, Inc., Michael G. Nefkens, Joseph D. Ragan III and

Niccolo de Masi (collectively, “Defendants”), by and through their respective counsel,

have conferred and made certain agreements to facilitate discovery in this litigation. Those

agreements are reflected herein, and the Parties have jointly requested that this Court enter

this order.

       WHEREAS, Plaintiffs’ Consolidated Amended Complaint for Violations of the

Federal Securities Laws (ECF 51 “CAC”) states that the facts and allegations contained

therein were based, in part, on information and documents provided by, and one or more
       CASE 0:19-cv-02863-WMW-KMM Doc. 121 Filed 07/14/21 Page 2 of 4




interviews conducted with, fifteen Confidential Witnesses, each of whom was alleged to

be at the relevant time an employee of Defendant Resideo and/or Honeywell International

Inc., with personal knowledge of the matters set forth in the CAC. ECF 51 at page 2, n.2,

page 23 et seq., Appendix B.

       WHEREAS, Plaintiffs have not determined which, if any, of the Confidential

Witnesses they may call at trial.

       WHEREAS, Defendants state they need the identity of the Confidential Witnesses

to prepare for trial.

       WHEREAS, voluntary cooperation by former employees with investigations into

allegations of securities fraud by former employers and colleagues promotes the interests

of justice.

       WHEREAS, apprehended or actual retaliation against cooperating witnesses by

former employers and colleagues, or by other employers within an industry may deter such

cooperation by other witnesses in the same or other matters.

       WHEREAS, Plaintiffs state they have provided the names and addresses of each of

the fifteen Confidential Witnesses among the persons with discoverable information

included in their Rule 26(a) initial disclosures, but have not specifically identified which

persons are the Confidential Witnesses.

       WHEREAS, the Parties have conferred and agreed on a procedure for specifically

identifying Confidential Witnesses while protecting them from possible retaliation,

consistent with Fed. R. Civ. P. 26(b) and (c).




                                             2
       CASE 0:19-cv-02863-WMW-KMM Doc. 121 Filed 07/14/21 Page 3 of 4




       NOW, THEREFORE, IT IS HEREBY ORDERED:

       1.     Within three business days of the date this order is entered by the Court,

Plaintiffs shall provide Defendants with a list matching the names of the Confidential

Witnesses to their designations in the CAC.

       2.     The list and the information contained therein shall be designated

“Confidential Attorney Eyes Only Discovery Material” pursuant to the Parties’ Stipulation

and Protective Order governing the exchange of confidential information in this Action.

       3.     For the avoidance of doubt, Defendants: (i) shall not use or disclose the

information provided about the identities of the Confidential Witnesses for any purpose

other than the defense of this litigation; (ii) shall not disclose to the Confidential Witnesses’

current, former or prospective employers, or their agents, other than attorneys serving as

internal or external counsel for the Defendants in this litigation, the fact that the

Confidential Witness voluntarily assisted in Plaintiffs’ counsel’s investigation in this

matter; and (iii) shall not take any action adverse to any of the Confidential Witnesses on

account of their voluntary assistance in Plaintiffs’ counsel’s investigation in this matter.

       4.     Nothing herein shall prohibit Defendants from seeking third-party discovery

from any of the Confidential Witnesses identified to the fullest extent permitted by the

Federal Rules of Civil Procedure.




                                               3
     CASE 0:19-cv-02863-WMW-KMM Doc. 121 Filed 07/14/21 Page 4 of 4




SO ORDERED this ____ day of __________, 2021:




_________________________________
Hon. Katherine M. Menendez.,
United States Magistrate Judge




                                     4
